Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/933,018 filed 07/20/2020.  Claims 52-71 are pending and have been examined.
The information disclosure statement (IDS) submitted on 10/29/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 52, 53, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2017/0131851) in view of Andall (US 2019/0299108).
Consider claim 52, Thompson clearly teaches a method (Fig. 10) comprising:

parsing metadata for a media item to obtain product information about the media item; (Products appearing in video are identified by metadata included with the source media, [0050]-[0052], [0092].)

searching a database for a product associated with the media item based on the product information; (Fig. 4B: A database of product information is searched for the identified product, [0021], [0058].)

determining a rating of the product; ([0043], [0080])

obtaining a first review for the product; ([0078]) and

overlaying a portion of the first review in a display of the media item. (Fig. 7A, [0078])

However, Thompson does not explicitly teach determining an average rating of the product; and obtaining a first review for the product based on the average rating from the database.

In an analogous art, Andall, which discloses a system for displaying user ratings and reviews, clearly teaches determining an average rating of the product; and obtaining a first review for the product based on the average rating from the database. (Fig. 2: Average rating 230 and exemplary summary 240, [0029]-[0032])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Thompson by determining an average rating of the product; and obtaining a first 

Consider claim 53, Thompson combined with Andall clearly teaches the metadata comprises information for at least one of a product category, a product name, product features, target audience of the media item, or a geographic reach. (Fig. 4B, [0058], [0059] Thompson)

Consider claim 62, Thompson clearly teaches a system comprising: control circuitry configured to:

parse metadata for a media item to obtain product information about the media item; (Products appearing in video are identified by metadata included with the source media, [0050]-[0052], [0092].)

search a database for a product associated with the media item based on the product information; (Fig. 4B: A database of product information is searched for the identified product, [0021], [0058].)

determine a rating of the product; ([0043], [0080])

obtain a first review for the product a; ([0078]) and 

overlay a portion of the first review in a display of the media item. (Fig. 7A, [0078])

However, Thompson does not explicitly teach determining an average rating of the product; and obtaining a first review for the product based on the average rating from the database.

In an analogous art, Andall, which discloses a system for displaying user ratings and reviews, clearly teaches determine an average rating of the product; and obtain a first review for the product based on the average rating from the database. (Fig. 2: Average rating 230 and exemplary summary 240, [0029]-[0032])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Thompson by determine an average rating of the product; and obtain a first review for the product based on the average rating from the database, as taught by Andall, for the benefit of providing the user with an accurate impression of other users’ opinions of the product.
claim 63, Thompson combined with Andall clearly teaches the metadata comprises information for at least one of a product category, a product name, product features, target audience of the media item, or a geographic reach. (Fig. 4B, [0058], [0059] Thompson)

Claims 54, 56, 57, 64, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2017/0131851) in view of Andall (US 2019/0299108) in view of Calabria (US 2006/0143067).
Consider claim 54, Thompson combined with Andall clearly teaches searching the database for the product.

However, Thompson combined with Andall does not explicitly teach searching a social network of a viewer of the media item for a post associated with the media item.

In an analogous art, Calabria, which discloses a system for displaying user ratings and reviews, clearly teaches searching a social network of a viewer of the media item for a post associated with the media item. ([0038]-[0040])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Thompson combined with Andall by searching a social network of a viewer of the media item for a post associated with the media item, as taught by Calabria, for the benefit of displaying reviews written by people known to the user.

Consider claim 56, Thompson combined with Andall and Calabria clearly teaches parsing a social network of a viewer of the media item to identify a connection of the viewer; determining that a number of interactions between the connection and the viewer is above a threshold; and selecting a review from the connection as the first review based on the determination that the number of interactions between the connection and the viewer is above the threshold. (The reviews are ranked based on social distance, [0025], [0032], [0033] Calabria.)

Consider claim 57, Thompson combined with Andall and Calabria clearly teaches obtaining the first review is based on a geographic location of the viewer. ([0067] Calabria)

Consider claim 64, Thompson combined with Andall and Calabria clearly teaches the control circuitry, when searching the database for the product, is ([0038]-[0040] Calabria)

Consider claim 66, Thompson combined with Andall and Calabria clearly teaches the control circuitry is further configured to: parse a social network of a viewer of the media item to identify a connection of the viewer; determine that a number of interactions between the connection and the viewer is above a threshold; and select a review from the connection as the first review based on the determination that the number of interactions between the connection and the viewer is above the threshold. (The reviews are ranked based on social distance, [0025], [0032], [0033] Calabria.)

Consider claim 67, Thompson combined with Andall and Calabria clearly teaches obtaining the first review is based on a geographic location of the viewer. ([0067] Calabria)

Claims 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2017/0131851) in view of Andall (US 2019/0299108) in view of Pinto (US 8,504,486).
Consider claim 55, Thompson combined with Andall clearly teaches the average rating.

However, Thompson combined with Andall does not explicitly teach the average rating is within a predetermined range of ratings, and wherein the first review for the product has the average rating.

In an analogous art, Pinto, which discloses a system for displaying user ratings and reviews, clearly teaches the average rating is within a predetermined range of ratings, and wherein the first review for the product has the average rating. (Fig. 4C: The star rating in viewing area 440 matches the average long-term star rating 436, col. 13 lines 20-32, col. 16 lines 59-60.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Thompson combined with Andall by the average rating is within a predetermined range of ratings, and wherein the first review for the product has the average rating, as taught by Pinto, for the benefit of providing the user with a representative review.

Consider claim 65, Thompson combined with Andall and Pinto clearly teaches the average rating is within a predetermined range of ratings, and wherein the (Fig. 4C: The star rating in viewing area 440 matches the average long-term star rating 436, col. 13 lines 20-32, col. 16 lines 59-60 Pinto.)

Claims 58-61 and 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2017/0131851) in view of Andall (US 2019/0299108) in view of Nitta et al. (US 2002/0165937), herein Nitta.
Consider claim 58, Thompson combined with Andall clearly teaches selecting a text review to display to the user in an overlay of the media item.

However, Thompson combined with Andall does not explicitly teach determining a text length available; and determining whether the portion of the selected item exceeds the text length available.

In an analogous art, Nitta, which discloses a system for assembling digital content, clearly teaches determining a text length available; and determining whether the portion of the selected item exceeds the text length available. (The system determines if the selected text exceeds the space available in the storage frame, [00170], [00175].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Thompson combined with Andall by determining a text length available; and determining whether the portion of the selected item exceeds the text length available, as taught by Nitta, for the benefit of ensuring the selected review fits into the displayable area.
	
Consider claim 59, Thompson combined with Andall and Nitta clearly teaches upon determining that the portion of the first review exceeds the text length available for the overlay, obtaining a second review for the product based on the average rating that is different from the first review. (If the selected text exceeds the space available in the storage frame then the next highest priority text information is selected, [00170], [00175] Nitta.)

Consider claim 60, Thompson combined with Andall and Nitta clearly teaches overlaying the portion of the first review in the display of the media item is based on determining that the portion of the first review does not exceed the text length available for the overlay. (If the selected text does not exceed the space available in the storage frame then the text information is selected, [00170], [00175] Nitta.)

claim 61, Thompson combined with Andall and Nitta clearly teaches the text length is determined based on at least one of a screen size of a device displaying the media item or user preference data for a text size. ([0133] Nitta)

Consider claim 68, Thompson combined with Andall and Nitta clearly teaches the control circuitry is further configured to: determine a text length available for an overlay over the media item; and determine whether the portion of the first review exceeds the text length available for the overlay. (The system determines if the selected text exceeds the space available in the storage frame, [00170], [00175] Nitta.)

Consider claim 69, Thompson combined with Andall and Nitta clearly teaches the control circuitry is further configured to: upon determining that the portion of the first review exceeds the text length available for the overlay, obtain a second review for the product based on the average rating that is different from the first review. (If the selected text exceeds the space available in the storage frame then the next highest priority text information is selected, [00170], [00175] Nitta.)

Consider claim 70, Thompson combined with Andall and Nitta clearly teaches overlaying the portion of the first review in the display of the media item is based on determining that the portion of the first review does not exceed the text length available for the overlay. (If the selected text does not exceed the space available in the storage frame then the text information is selected, [00170], [00175] Nitta.)

Consider claim 71, Thompson combined with Andall and Nitta clearly teaches the text length is determined based on at least one of a screen size of a device displaying the media item or user preference data for a text size. ([0133] Nitta)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/Primary Examiner, Art Unit 2425